Citation Nr: 9914993	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  98-02 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from November 1964 to 
September 1966.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), which denied the veteran's 
claim seeking entitlement to service connection for PTSD.  
The claim was initially denied by a March 1996 rating 
decision.  That rating decision did not become final as the 
RO continued to develop the claim subsequently.  The claim 
was again denied by a June 1997 rating decision.  The veteran 
submitted a notice of disagreement with that rating decision 
in October 1997.  In December 1997, he was provided with a 
statement of the case.  His substantive appeal was also 
received in December 1997.


FINDINGS OF FACT


1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran did not engage in combat during his service 
and his claimed inservice stressors are not corroborated by 
credible evidence.

3.  Although the veteran has been diagnosed with PTSD, that 
diagnosis was based upon his unverified stressors.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A careful review of service medical records, including 
separation examination in September 1966, is entirely 
negative for complaints or findings of a psychiatric 
disorder.  On separation, the veteran reported he was in good 
health, had no complaints, and psychiatric findings were 
normal.

The veteran's DD Form 214 indicates that his military 
occupational specialty was as a supply handler assigned to 
the 119th Transportation Company.  It is further indicated 
that he had service in the Republic of Vietnam, as the 
veteran received the Vietnam Service Medal and Vietnam 
Campaign Medal.  There are, however, no awards or 
commendations reflecting participation in combat.

Also of record is the veteran's DA Form 20, which reflects 
that he served in Vietnam from August 1965 to August 1966.  
The DA Form 20 further indicates that his only assignment 
during that period of time was as a supply handler assigned 
to the 119th Transportation Company.  There are no other 
duties or assignments reflected in his service personnel 
records.  There are also no campaigns identified under Block 
39 of the DA Form 20.

It is noted that the veteran underwent VA examination 
pertaining to an unrelated claim in May 1988 and that 
examination was entirely negative for complaints or findings 
of a psychiatric disorder.

In a statement received in December 1993, the veteran made 
his initial claim of PTSD.  The veteran claimed to have been 
assigned to the 1st Cavalry Division and also the 101st 
Airborne Division during his assignment in the Republic of 
Vietnam.  He claimed he was assigned to various hot spots as 
a machine gunner and that he moved all over with those units.  
He claimed to now suffer from recurring nightmares, anxiety, 
fits of bad rages, anti-social behavior, and self-destructive 
behavior as a result.

On VA examination in July 1994, the veteran gave a history of 
having been attached to 1st Cavalry and then to the 101st 
Airborne in Vietnam.  He reported duty as a machine gunner 
and as a rifleman.  He reported seeing a lot of death, losing 
many friends, seeing friends placed in body-bags, and 
witnessing dismembered bodies.  He reported seeing another 
man who was eating rations being shot in the neck by another 
GI.  He stated that he began having bad dreams while still on 
active duty.  He reported frequently changing jobs, having 
trouble getting along with others and drinking to keep his 
mind off his symptoms, after he returned from service.  He 
reported current symptoms of intrusive recollections of 
combat, recurrent dreams, broken sleep, flashbacks of combat 
experiences.  He reported being constantly vigilant, easily 
startled, having difficulty with sleep, and being irritable.  
It was further reported that he "never got married."  A 
diagnosis of PTSD, chronic, delayed was given by the 
examiner.

In September 1995, the RO wrote the veteran requesting that 
he provide details of the stressful events he claimed caused 
his PTSD condition.  Specific information such as military 
units, locations, dates, and names and other identifying 
information of any casualties were requested.  It was 
indicated that such information could support the veteran's 
claim.

In a statement submitted in September 1998 the veteran 
provided information in support of his claim for PTSD.  He 
stated that he served in Vietnam from September 1965 until 
September 1966.  He reported serving in the 119th 
Transportation Company, but also reported serving in the 
White Wing Operation with the 1st Cavalry.  He reported that 
his most stressful situations experienced were around 
February or March 1966, when he was a volunteer rifleman on a 
reconnaissance mission named White Wing.  He stated that 
while on patrol, another GI got sick and he escorted that 
sick GI to base, and when they returned they discovered the 
reconnaissance group had already returned.  The veteran also 
reported being attached to a Korean unit and witnessing a 
Korean soldier shoot a Vietnamese farmer for no reason, while 
near Qui Nhoaz.  He reported being attached to the 101st 
Division near Tuy Hoa, around October or November 1965.  He 
stated that after a major battle at that time, he lost 
contact with a friend and went to the grave registrar and saw 
a lot of bodies but could not find his friend.  He stated he 
did not know what happened to his friend and could not 
remember his name.

In May 1997, a report was received from the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR), 
formerly the U.S. Army & Joint Services Environmental Support 
Group (ESG).  The report indicated that there was an 
"Operation Masher/White Wing" conducted by the 1st Cavalry 
Division during the period from January to March 1966.  The 
veteran had identified that operation in his September 1998 
statement.  It was also indicated that the 119th 
Transportation Company had operations at Tuy Hoa.  The 
veteran had also identified that location in his statement 
received in September 1998.

The Board notes that attached to the ESG report were unit 
histories and operational reports that discussed the 119th 
Transportation Company.  A detailed review of the 119th 
Transportation Company unit history for the period from 
January 1965 to December 1965, reveals that the unit arrived 
in Vietnam in August 1965 and it is indicated that after 
arrival the unit's mission was as an operational stevedore 
company supporting the Army's mission in a theater of 
operations.  The unit history is negative for any combat 
activities or any casualties.  A detailed review of the 119th 
Transportation Company unit history for the period from 
January 1966 to December 1966, reveals that the unit's 
primary mission continued to be the operation of a pier for 
the unloading of supplies.  It is noted that the unit began 
the year operating at Qui Nhon, and moved to Nha Trang in 
April 1966, where the unit was used as a depot company.  It 
is also noted that a 55 man detachment of the unit was sent 
to Tuy Hoa, with the mission of operating a forward supply 
point.  It is stated that another 30 man detachment was sent 
to Phien Thiet and found themselves following the 1st Cavalry 
Division around the country.  The 1966 unit history is also 
negative for any combat activities or any casualties.

The Board notes that the ESG Report also attached an 
operational history of the 24th Transportation Company, as 
that Company had a base camp at South Tuy Hoa and supported 
portions of the 101st Airborne Division operating in that 
area.  The Board notes, however, that according to his 
service personnel records, the veteran never served with the 
24th Transportation Company.  Furthermore, the 24th 
Transportation Company began its operations in Vietnam in 
September 1966, after the veteran's departure from Vietnam.  
It is noted that the first casualty suffered by the 24th 
Transportation Company in the Tuy Hoa area was in October 
1966, after the veteran's separation from service

The ESG Report also attached an operational report from the 
1st Cavalry Division which made reference to "Operation 
Masher/White Wing" being conducted during the period from 
January to March 1966 in the northeastern Binh Dinh Province 
against Viet Cong and North Vietnamese Army units.  It was 
reported that enemy prisoners were taken, and a large cache 
of weapons and documents was captured.

Received with the veteran's notice of disagreement, in 
October 1997, was a page photocopied from Vietnam Order of 
Battle, which indicated that there were 2389 known enemy 
casualties during "Operation Masher/White Wing."

II.  Analysis

Initially, the Board finds that the veteran's claim seeking 
service connection for PTSD is well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, he has presented 
a claim which is not inherently implausible.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

In this regard, the Board notes that in order for a claim to 
be well grounded, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus (that is, a link or connection) 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  Also, evidentiary assertions by the 
veteran must be accepted as true for the purposes of 
determining whether a claim is well-grounded, except where 
the evidentiary assertion is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet. App. 19, 21 
(1993).

Applying these standards to the current claim seeking service 
connection, the Board notes that the veteran has contended 
that he was exposed to multiple stressor incidents during his 
service.  Solely for the purpose of determining the well-
groundedness of his claim, these contentions will be deemed 
credible.  See King, supra.  Furthermore there has been 
medical evidence of a diagnosis of PTSD, attributed to 
alleged stressor incidents, as evidenced by VA examination in 
July 1994.  Accordingly, the Board finds that the appellant's 
claim is plausible, as there is evidence of a stressor 
incident or incidents in service (the veteran's contentions), 
evidence of a current disability (VA examination), and also 
seemingly competent evidence that the current disability is a 
"residual" of the stressor(s) experienced in service (VA 
examination).  See Caluza, supra.

However, the establishment of a plausible claim does not 
dispose of the issues in this case.  The Board must review 
the claim on its merits and account for the evidence which it 
finds to be persuasive and unpersuasive and provide reasoned 
analysis for rejecting evidence submitted by or on behalf of 
the claimant.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996), 
citing Gilbert, at 54.

Furthermore, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed.  In this regard, the Board notes that the medical 
record clearly indicates that the veteran has been diagnosed 
with PTSD on VA examination in July 1994.  There is no need 
for the veteran to submit additional evidence of treatment 
for PTSD to establish his current diagnosis.  Therefore, 
regarding the medical record, there is no further assistance 
to the veteran required to comply with the duty to assist 
him, as mandated by 38 U.S.C.A. § 5107(a).

Likewise, the Board is also satisfied that the record is 
fully developed as to whether the veteran's claimed inservice 
stressors are corroborated by credible evidence.  In this 
regard, the Board notes that the veteran has provided 
multiple statements indicating he has provided as much 
detailed information as possible regarding his claimed 
stressors and verification of the claimed stressors has been 
attempted through the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR).  The Board notes that there is 
nothing further to be gained by remanding the case to request 
additional information or to attempt additional verification.  
A remand would also only result in an unwarranted delay to 
the veteran's claim.  Therefore, the Board concludes there is 
no further assistance to the veteran required to comply with 
the duty to assist him, as mandated by 38 U.S.C.A. § 5107(a).

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110.  If a disability is not shown to be chronic 
during service, service connection may nevertheless be 
granted when there is continuity of symptomatology post-
service.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for a disease 
diagnosed after service discharge when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

With regard to the veteran's claim of service connection for 
PTSD, service connection requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and service.  
38 C.F.R. § 3.304(f).  If the claimed in-service stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded a 
combat citation will be accepted, in the absence of evidence 
to the contrary, as conclusive evidence of the claimed 
inservice stressor.  Id.

Where, however, the VA determines that the veteran did not 
engage in combat, the veteran's lay testimony, by itself, 
will not be sufficient to establish the alleged stressor.  
Instead, the record must contain service records or other 
independent credible evidence to corroborate the veteran's 
testimony as to the alleged stressor. Dizolgio v. Brown, 9 
Vet. App. 163, 166 (1996).  Those service records which are 
available must support and not contradict the veteran's lay 
testimony concerning the non-combat stressors.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).

Also, in Cohen v. Brown, 10 Vet. App. 128 (1997), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") cited the three elements 
required by § 3.304(f) to warrant a grant of service 
connection for PTSD: (1) a current, clear medical diagnosis 
of PTSD, (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  Cohen, at 138.  
The Court further held that, if the claimed stressor is not 
combat related, a veteran's lay testimony regarding in-
service stressors is insufficient to establish the occurrence 
of the stressor and must be corroborated by "credible 
supporting evidence".  Id. at 142.  The Court also held that, 
in order to permit judicial review of a denial of service 
connection for PTSD by the Board, the Board must generally 
make specific findings of fact as to whether the veteran was 
engaged in combat with the enemy and, if so, whether the 
claimed stressors were related to such combat.  Id. at 145.

Regarding the veteran's claimed stressors, the Board notes 
that the veteran has claimed multiple stressors as the cause 
of his PTSD and the Board has carefully considered all the 
evidence of record in evaluating the credibility of these 
claimed stressors.  The Board notes that the veteran claims 
to have participated in combat as he claims to have served 
with the 1st Cavalry Division and 101st Airborne Division and 
he claims to have performed duty as a machine gunner and 
rifleman with those units.  The Board notes, however, that 
the veteran's service records indicate he served only as a 
supply handler assigned to the 119th Transportation Company.  
The veteran's service personnel records indicate he had no 
other assignments and served with no other units during his 
service in Vietnam.  The veteran did not receive any combat 
awards or decorations and his service personnel records are 
also negative for participation in any recognized campaigns.  
Furthermore, it is clear from the organizational history that 
the mission of the 119th  Transportation Company focused on 
stevedore service.  Consequently, the Board finds that the 
veteran did not engage in combat.  As the Board finds that 
the veteran did not engage in combat, his statements and 
contentions, by themselves, will not be sufficient to 
establish the alleged stressors, and the Board must determine 
whether service records or other independent credible 
evidence corroborates the alleged stressor(s).  See Dizolgio, 
supra.

Turning now to the evaluation of whether the veteran's 
stressors are corroborated, the Board notes that on VA 
examination, the veteran reported seeing lots of death, 
losing many friends, seeing friends placed in body-bags, and 
witnessing dismembered bodies.  The Board notes, however, 
that all of the unit histories and operational reports 
obtained from USASCRUR are negative for any reported 
casualties in the veteran's unit, as there are no casualties 
reported for the 119th Transportation Company during the 
veteran's tour of duty in Vietnam.  There was a casualty 
reported for the 24th Transportation Company, which supported 
the 101st Airborne Division in the Tuy Hoa area, a location 
in which the veteran claimed to have served.  However, this 
casualty was reported in September 1966, after the veteran's 
departure from Vietnam.  The second casualty for the 24th 
Transportation Company was after the veteran's separation 
from service.  Thus, these documents tend to rebut the 
veteran's reported history of having witnessed multiple 
bloody casualties, as there are no verified casualties within 
his unit.

The Board further notes that in his statement received in 
September 1998 , the veteran claimed to have been in the Tuy 
Hoa area, around October or November 1965, and to have been 
attached to 101st Airborne Division when a major battle 
occurred.  He claimed to have gone to graves registration 
after losing a friend, whom he could not find.  The veteran 
was unable to identify this friend.  In regards to that 
contention, the Board notes that the history of the 119th 
Transportation Company is negative for any soldiers having 
been attached for duty to the 101st Airborne Division.  Once 
again, it is also noted that no such attachment is indicated 
in the veteran's service personnel records.  Thus, the Board 
finds it highly unlikely that the veteran was ever attached 
to the 101st Airborne Division.  As noted in the preceding 
paragraph, the 24th Transportation Company which did support 
the 101st Airborne Division in the Tuy Hoa area, did 
experience a casualty in the area but this was after the 
veteran's departure from Vietnam.  Thus, the Board finds this 
stressor is uncorroborated as it is unlikely the veteran was 
ever attached to 101st Airborne Division, there was no record 
of any major battle at Tuy Hoa during the time the veteran 
claimed, and there was no recorded casualties in the area 
until after the veteran's departure from Vietnam.

Within the veteran's September 1998 statement, he further 
claimed to have participated in Operation White Wing with the 
1st Cavalry Division and to have participated in a 
reconnaissance mission during the February to March 1966 time 
frame as part of that operation.  In regards to this claimed 
stressor, the Board notes that the USASCRUR report did 
indicate that the 1st Cavalry Division was participating in 
"Operation Masher/White Wing" from January to March 1966.  
The Board further notes that the excerpt from Vietnam Order 
of Battle, indicated that there were 2389 known enemy 
casualties during "Operation Masher/White Wing." However, 
the Board notes that were no reported American casualties.  
Nonetheless, at least to that extent the veteran's history is 
corroborated regarding this reported stressor.  However, the 
Board again notes that the veteran's service personnel 
records are negative for any indication of an attachment to 
the 1st Cavalry Division and are further negative for any 
indication of participation in "Operation Masher/White 
Wing."  Thus, the Board finds the veteran's participation in 
these events to be unlikely.  The Board further notes that 
the history of the 119th Transportation Company clearly 
indicates that there were two detachments of men sent from 
the unit to operate forward supply points.  One detachment 
was located at Tuy Hoa.  The other detachment was located at 
Phien Thiet.  As noted above, the veteran has reported being 
in the Tuy Hoa area, not the Phien Thiet area.  Thus, 
assuming that the veteran was sent to one of these forward 
supply points, his own provided history would seem to 
indicate it was the forward supply point at Tuy Hoa.  This is 
an important point because if the veteran was assigned to Tuy 
Hoa, it is even less likely that he was with the 1st Cavalry 
Division, as the unit history reported that only the 
contingent assigned to Phien Thiet found themselves following 
the 1st Cavalry Division.  Furthermore, even if the veteran 
had been following the 1st Cavalry Division, the unit history 
of the 119th Transportation Company makes clear that the 
mission of those soldiers assigned to the 1st Cavalry 
Division was to operate a forward supply point.  Given that 
clear mission, it is unlikely that the veteran would have 
been participating in reconnaissance missions in operations 
such as "Operation Masher/White Wing."  Given that mission, 
it is even more unlikely that the veteran would have been 
performing duty as a machine gunner or rifleman, as he has 
claimed, when his only military occupational specialty was as 
a supply handler.  Thus, the Board finds this claimed 
stressor is also uncorroborated and is rebutted by the 
evidentiary record.

The Board notes that the veteran has reported other 
stressors, such as witnessing a Korean soldier shoot a 
farmer, and seeing a man shot while eating rations by another 
GI.  However, there is no evidence of the veteran having been 
assigned to any units that operated with members of the 
Republic of Korean Armed Forces, making this stressor 
unlikely, and the veteran was unable to provide any specific 
information about the incident involving another GI making 
any verification of this stressor impossible.  Furthermore, 
the Board notes that the veteran was unable to provide the 
specific identity of any casualty although he claims to have 
lost many friends.  The vague nature of the veteran's claimed 
stressors certainly make them of suspect credibility, 
particular when viewed in conjunction with the veteran's 
service personnel records and the organizational reports from 
USASCRUR which tend to rebut other aspects of the veteran's 
history as was discussed further hereinabove.

It is noted that mere presence in a combat zone in a 
noncombatant capacity is insufficient as a stressor and does 
not establish the occurrence of a stressor to permit service 
connection for PTSD.  Swann v. Brown, 5 Vet. App. 229, 233 
(1993).

In summation, as there is no independent corroboration of any 
of the veteran's claimed stressors, the Board finds the 
veteran's claimed stressors are not verified.  Furthermore, 
the single corroborated fact that the veteran was able to 
identify an actual operation, "Operation Masher/White 
Wing," performed by the 1st Cavalry Division, does not serve 
to corroborate any of the veteran's other claimed stressor 
incidents as it is not satisfactorily established that the 
veteran was attached to the 1st Cavalry Division, nor that he 
had any participatory role in the operation above and beyond 
his normal duties as a supply handler.  The Board finds the 
veteran's other claimed stressors to be substantially 
incredible.

Turning now to an evaluation of the medical evidence, the 
Board has noted that the veteran was diagnosed with PTSD on 
VA examination in July 1994.  As for this medical evidence of 
record indicating a diagnosis of PTSD, the Board has the duty 
to assess the credibility and weight to be given to the 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991); Wilson 
v. Derwinski, 2 Vet. App. 614 (1992).  The Board finds, 
however, that this medical evidence favoring the veteran's 
claim was based predominantly on the history provided by the 
veteran, and that history has been found to be unreliable as 
discussed above.  When a medical opinion relies at least 
partially on the veteran's rendition of his own medical 
history, the Board is not bound to accept the medical 
conclusions as they have no greater probative value than the 
facts alleged by the veteran.  Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  Likewise, medical statements which accept a 
veteran's reports as credible and relate his PTSD to events 
experienced in service do not constitute the requisite 
credible evidence of a stressor.  Moreau v. Brown, 9 Vet. 
App. 389 (1996).  

In conclusion, the Board finds that the veteran's claimed 
stressors are uncorroborated by the evidentiary record.  The 
veteran's service personnel records and service medical 
records do not tend to support or corroborate the veteran's 
claimed in-service stressors.  To the extent that an 
attempted verification of the claimed stressors was possible, 
the information obtained tended to rebut the veteran's 
claims, not support them.  Other evidence offered by the 
veteran to support his claimed stressors is too vague and 
lacking in detail to be subject to verification.  As an 
aside, the veteran's rendering of an inaccurate history to 
the VA examiner in 1994 was not limited to alleged stressors.  
At that time he reported that he had never married; on the 
other hand, the claims folder indicates that he married in 
1979, after maintaining a common law relationship for several 
years, and had adopted 3 children.  The Board can only assume 
that the inaccurate history was provided in an attempt to 
elicit a psychiatric diagnosis of PTSD. 

In sum, the Board finds that the one diagnosis of PTSD of 
record was based upon uncorroborated stressors and that there 
is no medical evidence of record of a diagnosis of PTSD based 
upon a verified stressor.  The Board finds that the veteran 
does not meet the criteria for classification as a combat 
veteran and in the absence of credible corroborating evidence 
that a claimed inservice stressor actually occurred, service 
connection for PTSD is not warranted.

In reaching our decision, the Board has considered the 
doctrine of giving the benefit of the doubt to the veteran 
under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but the 
evidence is not of such approximate balance as to warrant its 
application.  The preponderance of the evidence is against 
the veteran's claim.


ORDER

Entitlement to service connection for PTSD is denied.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 

